                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:20-cv-264-MOC-DSC

MARIO CASTRO, MAGDALENA                          )
CASTRO,                                          )
                                                 )
                       Petitioners,              )
                                                 )
               vs.                               )                     ORDER
                                                 )
BANK OF NEW YORK MELLON, et al.,                 )
                                                 )
                       Respondents.              )

       This matter is before the Court on Petitioners’ pro se Motion for Reconsideration re

Order Dismissing Case as Frivolous. (Doc. No. 12). Petitioners Mario and Magdalena Castro

asserted in their initial application to confirm arbitration award that an arbitration award of more

than $1.275 million, entered by an entity known as the Sitcomm Arbitration Association, has

been entered against the named Respondents. On May 19, 2020, this Court denied Petitioners’

application and dismissed this action for the reasons stated in Respondents’ brief in opposition.

That is, Petitioners are attempting to enforce a non-existent arbitration award, as no binding

arbitration agreement exists between the parties. Petitioners have now filed the pending motion

for reconsideration, again insisting that the arbitration award is valid. The Court denies the

motion, as Respondents have shown in their initial response to the initial application to confirm

arbitration award and in their response to the motion for reconsideration that there is no binding

arbitration award between the parties.

                                             ORDER

       IT IS, THEREFORE, ORDERED that:

       (1) Petitioners’ “pro se Motion for Reconsideration re Order Dismissing Case as




      Case 3:20-cv-00264-MOC-DSC Document 17 Filed 07/10/20 Page 1 of 2
   Frivolous, (Doc. No. 12), is DENIED.


                               Signed: July 10, 2020




Case 3:20-cv-00264-MOC-DSC Document 17 Filed 07/10/20 Page 2 of 2
